                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

LATERRACE KERLEY,                             )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       No.:   3:21-CV-20-TAV-HBG
                                              )
WARDEN MIKE PARRIS and                        )
BRANDON FOSTER,                               )
                                              )
              Defendants.                     )


                      MEMORANDUM OPINION AND ORDER

       This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983 [Docs. 2, 5].

For the reasons set forth below, Defendant Warden Parris will be DISMISSED, and this

action will proceed only against Defendant Brandon Foster for Plaintiff’s claim for failure

to protect under the Eighth Amendment.

I.     SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

prisoner complaints and shall, at any time, sua sponte dismiss any claims that are frivolous

or malicious, fail to state a claim for relief, or are against a defendant who is immune. See,

e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir.

1999). The dismissal standard that the Supreme Court set forth in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs

dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because

the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630




Case 3:21-cv-00020-TAV-HBG Document 6 Filed 04/13/21 Page 1 of 5 PageID #: 26
F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Formulaic and conclusory recitations of elements of a claim are insufficient to state

a plausible claim. Id. at 681. Likewise, an allegation that does not raise a plaintiff’s right

to relief “above a speculative level” fails to state a claim upon which relief may be

granted. Twombly, 550 U.S. at 570. However, courts liberally construe pro se pleadings

and hold them to a less stringent standard than lawyer-drafted pleadings. Haines v. Kerner,

404 U.S. 519, 520 (1972).

       A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a

person acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

II.    COMPLAINT ALLEGATIONS

       On October 22, 2020, Plaintiff, Tevin Chatman, and Deysean Montgomery “w[ere]

involved in an incident that led to an altercation” and officials then placed inmates Chatman

and Montgomery in administrative segregation [Doc. 5 p. 3–4]. When officials released

these inmates from this placement, they placed them back in the same housing unit, despite

knowing that Plaintiff and Mr. Chatman are members of a gang known as the Bloods and

Mr. Montgomery is a member of a gang known as the Crips [Id. at 4]. According to

Plaintiff, this act leaves the question of why Defendant Brandon Foster did not “take the

necessary precaution to separate” these inmates unanswered [Id.].




                                               2


Case 3:21-cv-00020-TAV-HBG Document 6 Filed 04/13/21 Page 2 of 5 PageID #: 27
       Subsequently, on October 27, 2020, while Plaintiff was “securing inmate Chatman

[] in the shower,” Mr. Montgomery attacked Plaintiff with a homemade prison knife,

causing Plaintiff various injuries [Id.]. However, jail officials placed Plaintiff on maximum

security due to Plaintiff protecting himself in this incident, and Plaintiff is now having

nightmares and experiencing sleep deprivation due to this incident [Id.].

       Plaintiff has sued Defendants Brandon Foster and Warden Mike Parris in their

individual and official capacities [Id. at 3].      As relief, Plaintiff seeks punitive and

compensatory damages, as well as discovery [Id. at 5–6].

III.   ANALYSIS

       First, while Plaintiff has sued Defendants in their official capacities, such claims are

effectively against the State of Tennessee, which is not a “person” subject to suit under

§ 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989); Hix v. Tenn. Dep’t of

Corr., 196 F. App’x 350, 355 (6th Cir. 2006) (holding that the Tennessee Department of

Correction is equivalent to the “State” and is not a person within the meaning of § 1983)

(citing Will, 491 U.S. at 64). Moreover, Plaintiff does not seek injunctive relief such that

these claims could proceed under Ex Parte Young, 209 U.S. 123 (1908), which “allows

plaintiffs to bring claims for prospective relief against state officials sued in their official

capacity to prevent future federal constitutional or statutory violations,” but “does not

extend to retroactive relief or claims for money damages.” Boler v. Earley, 865 F.3d 391,

412 (6th Cir. 2017). Thus, Plaintiff’s claims against Defendants in their official capacities

will be DISMISSED.

                                               3


Case 3:21-cv-00020-TAV-HBG Document 6 Filed 04/13/21 Page 3 of 5 PageID #: 28
       Also, as Plaintiff has not set forth any facts from which the Court can plausibly infer

that Defendant Warden Parris was personally involved in any violation of his constitutional

rights, the complaint fails to state a claim upon which relief may be granted under § 1983

as to him. Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a

complaint must allege that the defendants were personally involved in the alleged

deprivation of federal rights” to state a claim upon which relief may be granted under

§ 1983); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009) (providing that § 1983

liability cannot be premised upon a theory of respondeat superior).              Accordingly,

Defendant Warden Parris will be DISMISSED.

       However, Plaintiff’s claim against Defendant Foster in his individual capacity for

failure to protect Plaintiff in violation of his Eighth Amendment rights will proceed.

IV.    CONCLUSION

       For the reasons set forth above:

       1.     Even liberally construing the complaint in favor of Plaintiff, it fails to state a
              claim upon which relief may be granted under § 1983 as Defendant Parris
              and as to Defendant Foster in his official capacity, and thus Defendant Parris
              and Plaintiff’s claim against Defendant Foster in his official capacity are
              DISMISSED;

       2.     The Clerk is DIRECTED to send Plaintiff a service packet (a blank
              summons and USM 285 form) for Defendant Foster;

       3.     Plaintiff is ORDERED to complete the service packet and return it to the
              Clerk’s Office within twenty (20) days of entry of this order;

       4.     At that time, the summons will be signed and sealed by the Clerk and
              forwarded to the U.S. Marshal for service, see Fed. R. Civ. P. 4;


                                              4


Case 3:21-cv-00020-TAV-HBG Document 6 Filed 04/13/21 Page 4 of 5 PageID #: 29
      5.    Service on Defendant Foster shall be made pursuant to Rule 4(e) of the
            Federal Rules of Civil Procedure and Rule 4.04(1) and (10) of the Tennessee
            Rules of Civil Procedure, either by mail or personally if mail service is not
            effective;

      6.    Plaintiff is NOTIFIED that if he fails to timely return the completed service
            packet, this action will be dismissed;

      7.    Defendant Foster shall answer or otherwise respond to the complaint within
            twenty-one (21) days from the date of service. If Defendant Foster fails to
            timely respond to the complaint, it may result in entry of judgment by default
            against him; and

      8.    Plaintiff is ORDERED to immediately inform the Court and Defendant
            Foster or his counsel of record of any address changes in writing. Pursuant
            to Local Rule 83.13, it is the duty of a pro se party to promptly notify the
            Clerk and the other parties to the proceedings of any change in his or her
            address, to monitor the progress of the case, and to prosecute or defend the
            action diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address
            to this Court within fourteen (14) days of any change in address may result
            in the dismissal of this action.

      ENTER:


                                 s/ Thomas A. Varlan
                                 UNITED STATES DISTRICT JUDGE




                                           5


Case 3:21-cv-00020-TAV-HBG Document 6 Filed 04/13/21 Page 5 of 5 PageID #: 30
